NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE GOOGLE INC., ADOBE SYSTEMS INC.,
AMAZON.COM, INC., APPLE INC., CDW LLC, EBAY
INC., JP MORGAN CHASE & CO., NEW FRONTIER
MEDIA, INC., ORACLE AMERICA, INC. (FORM;ERLY
KN0WN As SUN M1cR0sYs'rEMs INc.), PLAYBOY
ENTERPRISES INTERNATIONAL, INC., STAPLES,
INC., THE G0 DADDY GROUP, INC., YAHO0! INC.,
ANr) YOUTUBE, LLC,
Petiti0ners.
Misce1Iane0us D0cket N0. 968
011 Petition for Writ of Mandamus to the United
States District C0urt for the Eastern District of Texas in
case n0. 09-CV-0446, Judge Le0nard DaviS.
ON PETITION
Bef0re FRIEDMAN, C'ircuit Judge.
0 R D E R
Micr0s0ft C0rp0rati0n moves for leave to file a brief
amicus curiae in support G00gIe Inc. et al. OfE1ce Dep0t

IN RE GOOGLE 2
and Perot Systems Corporation move for leave to inter-
vene.
Upon consideration thereof,
IT ls ORDERED THAT:
(l) The motion for leave to file a brief amicus curiae
is granted
(2) The motions for leave to intervene are denied
The submissions of Office Depot and Per0t Systems
C0rporation shall be treated as briefs amici curiae.
 0 4  FOR THE COURT
/s/ Jan Horbalyj
Date Jan Horbaly
Clerk
cci David J. Healey, Esq.
Douglas E. Lumish, Esq.
David T. Pritikin, Esq.
Thomas L. Duston, Esq.
Pau1D. Clement, Esq.
Stephen K. Shahida, Esq.
l\/licl1ael Simons, Esq.
Kathryn B. Riley, Esq.
David B. Weaver, Esq.
Donald R. Steinberg, Esq.
Pr0shanto Mukherji, Esq
Mike McKool, Jr., Esq.
MattheW D. McGill, Esq.
Scott F. Partridge, Esq.
Kenneth J. Jurek, Esq.
D
U.S. C0URlEgFEAPPEAf.S FOR
THE FEDERP.L C|RCU|T
JAN 04 2011
.|AN H9n'¥BALY
CLEH(
Clerk, United States District Court For The Eastern
District Of TeXas
s19